Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 02/24/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter. Claim 1 specifically recites “…computer-readable media..." and specifically fails to define the “computer-readable media” in the claim.”
However, Applicant’s specification, in paragraph [0058], mentions that the “…Computer-readable media includes, at least, two types of computer-readable media, namely computer storage media and communications media…communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave, or other transmission mechanisms...”
Appropriate corrections/rewording are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


            Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Venkatraman et. al., (US 2018/0091946), (hereinafter, Venkatraman) in view of Edge et al., (US 2012/0136623), (hereafter, Edge). 

Regarding claims 1, 10 and 18, Venkatraman discloses one or more computer-readable media/computer system/computer-implemented method storing computer-
 receiving, from a user device, signal measurements and corresponding identifications of signal sources (= mobile device starts AP measurement data collection, see [0054]; mobile device sends the measurement batch to a server, see [0059]; and AP measurement data comprises MAC address, see [0060]);
 calculating corresponding positions of the signal sources based at least on the signal measurements (= mobile device sends the measurement batch to a server for processing and some embodiments, AP positions are estimated and refined at the mobile device before sending to the server, see [0059]).
Venkatraman explicitly fails to disclose the claimed limitations of
“receiving, from a building footprint database, a plurality of vector coordinates associated with a building footprint of a building”; and “using the positions and the building footprint to identify at least one of the signal sources that is located within the building; and pinning the at least one of the signal sources to a corresponding calculated position within the building”. 
However, Edge, which is an analogous art equivalently discloses the claimed limitations of:
 “receiving, from a building footprint database, a plurality of vector coordinates associated with a building footprint of a building” (= server 130 may be configured to spatially align one or more sets of geographic data or assistance data, see [0048-49]; and assistance data includes reference points and their absolute location coordinates, see [0042]; and reference point “D” co-located with AP 140, see [0040]); and 
“using the positions and the building footprint to identify at least one of the signal sources that is located within the building (= assistance data includes reference points and their absolute location coordinates and map of one or more floors inside a building, see [0042]; and the assistance data include the identities and transmission characteristics of the access points 140, 142, see [0042]) and 
pinning the at least one of the signal sources to a corresponding calculated position within the building” (= reference point “D” co-located with AP 140, see Fig. 1 and [0040]; and a WiFi access point location may be provided as a postal address of a building and floor, room and position information within the building where the WiFi access point is located, see [0029]).  
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

Regarding claims 2 and 15, as mentioned in claims 1 and 10, Venkatraman explicitly fails to disclose the one or more computer-readable media/computer system, wherein the acts further comprise: identifying the user device that is within a threshold distance from at least one of the plurality of the vector coordinates.
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media/computer system, wherein the acts further comprise: (see, [0042 and 0080]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

 Regarding claims 3 and 16, as mentioned in claims 2 and 15, Venkatraman explicitly fails to disclose the one or more computer-readable media/computer system, wherein the threshold distance includes a radius value from the at least one of the plurality of the vector coordinates.
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media/computer system, wherein the threshold distance includes a radius value from the at least one of the plurality of the vector coordinates (see, [0042 and 0080]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

Regarding claims 4 and 11, as mentioned in claims 1 and 10, Venkatraman explicitly fails to disclose the one or more computer-readable media/computer system, wherein 
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media/computer system, wherein the plurality of vector coordinates are associated with corresponding Global Positioning System (GPS) locations of nodes (see, [0040 and 0042]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

 Regarding claims 5 and 12, as mentioned in claims 1 and 10, Venkatraman explicitly fails to disclose the one or more computer-readable media/computer system, wherein the building footprint includes a building plan and a building elevation.  
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media/computer system wherein the building footprint includes a building plan and a building elevation (see, [0042]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

Regarding claims 6, 13 and 19, as mentioned in claims 1, 10 and 18, Venkatraman further discloses the one or more computer-readable media/computer system/ computer-implemented method, wherein the signal measurements include Received Signal Strength Indicator (RSSI) measurements (see, [0047]).  

Regarding claims 7 and 14, as mentioned in claims 6 and 13, Venkatraman further discloses the one or more computer-readable media/computer system, wherein the acts further comprise: using the RSSI measurements from different user devices in a trilateration method to calculate the corresponding positions of the signal sources (see, [0047, 0059 and 0067]).  

Regarding claims 8 and 17, as mentioned in claims 1 and 10, Venkatraman explicitly fails to disclose the one or more computer-readable media/computer system, wherein the plurality of the vector coordinates comprise reference data points.  
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media/computer system wherein the plurality of the vector coordinates comprise reference data points (see, [0042]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building.
Regarding claim 9, as mentioned in claim 1, Venkatraman explicitly fails to disclose the one or more computer-readable media, wherein the corresponding identifications of the signal sources include a media access control (MAC) address.  
	However, Edge, which is an analogous art, equivalently discloses the one or more computer-readable media wherein the corresponding identifications of the signal sources include a media access control (MAC) address (see, [0042]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Edge with Venkatraman for the benefit of achieving a communication system that enables a device to relate a position of an access point to a building. 

Regarding claim 20, as mentioned in claim 18, Venkatraman further discloses the one or more computer-readable media, wherein signal sources include access point (AP) devices (see, [0060]).  

                                           CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
   a.        Li et al., (US 2018/0180706) teaches mobile device locator.
   b.        Jampani et al., (US 9,301,100) teaches indoor positioning system and wireless fingerprints.


571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.